— Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Hinrichs, J.), imposed June 1, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
As the People correctly concede, the defendant’s waiver of his right to appeal was not knowing, voluntary, and intelligent (see People v Kearns, 253 AD2d 559 [1998]) and, thus, does not preclude review of his excessive sentence claim. However, contrary to the defendant’s contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, PJ., Dillon, Chambers and Austin, JJ., concur.